___________

                            No. 95-2263
                            ___________

Michael Robert French,           *
                                 *
          Appellant,             *
                                 *    Appeal From The United States
     v.                          *    District Court For The
                                 *    Southern District of Iowa
United States of America,        *
                                 *
          Appellee               *


                            ___________

                  Submitted:    January 8, 1996

                       Filed: January 31, 1996
                            ___________

Before RICHARD S. ARNOLD, Chief Judge, BOWMAN, Circuit Judge, and
     JONES,* Senior District Judge.
                           ___________

JONES, Senior District Judge.

     Michael R. French appeals a District Court's1 denial of his 28
U.S.C. § 2255 petition alleging ineffective assistance of trial
counsel. We affirm.


                      I. Factual Background
     French was convicted of conspiracy to distribute marijuana in
violation of 21 U.S.C. § 846 and of using or carrying a firearm
during a drug transaction in violation of 18 U.S.C. § 924(c). The
facts surrounding French's conviction are set forth in our opinion
on his direct appeal. United States v. French, 12 F.3d 114 (8th
Cir. 1993). We will briefly set forth the facts relevant to this

     *
      The HONORABLE JOHN B. JONES, Senior District Judge, United
States District Court for the District of South Dakota, sitting by
designation.
     1
      The Hon. Charles R. Wolle, United States District Judge for
the Southern District of Iowa.
appeal.


     Prior to trial the government disclosed it intended to call
Larry Poffenberger to testify that he had seen French with a .357
magnum. At trial Poffenberger testified he saw French with a .32
snub nose rather than a .357 magnum. In addition, the government
called two undisclosed witnesses who testified they saw French with
a gun during drug-trafficking activities. French's trial counsel,
Ms. Kathy Goudy, did not object to this testimony.       Rather she
attempted to impeach these witnesses. French claims his counsel
was ineffective for failing to either object to this "surprise
testimony" or request a mistrial or continuance based thereon.


     French's second claim relates to his decision to testify at
trial. Prior to trial the District Court granted French's motion
to suppress several guns which had been seized from French's home.
The government was not allowed to introduce these guns in its case-
in-chief, however much of this evidence was introduced during the
cross-examination of French.    French claims defense counsel was
ineffective in failing to inform him that if he testified the
government could cross-examine him and introduce the previously
suppressed evidence.


                           II. Decision
     To establish his trial counsel was ineffective, French must
show that counsel's performance fell below professional standards
and that his defense was prejudiced by such ineffective
performance.   Strickland v. Washington, 466 U.S. 668, 687, 104
S.Ct. 2052, 2064, 80 L.Ed.2d 674 (1984); Thompson v. United States,
61 F.3d 586, 587 (8th Cir. 1995).


     In evaluating a claim of ineffective assistance, this Court
will not second-guess counsel's strategic decisions or view them in
hindsight; rather we apply an objective standard of reasonableness.


                               -2-
Id.   A strong presumption exists that defense counsel provided
effective assistance.     Id.   If counsel's performance was deficient,
then we must determine whether such a deficiency prejudiced the
defendant.   Id.   The defendant carries the burden "to affirmatively
prove prejudice, which requires proof `that there is a reasonable
probability that, but for counsel's unprofessional errors, the
result of the proceedings would have been different.'"       United
States v. Thomas, 992 F.2d 201, 205 (8th Cir. 1993) (quoting
Strickland, 466 U.S. at 694, 104 S.Ct. at 2068). A "reasonable
probability" is one which is "sufficient to undermine confidence in
the outcome." Strickland, 466 U.S. at 694, 104 S.Ct. at 2068.


     French contends his trial counsel should have objected to the
"surprise testimony" regarding French's possession of and use of
guns. We believe counsel made a tactical decision to attempt to
impeach these witnesses, which when viewed in the context of the
trial was a reasonable decision. See Id. at 689, 104 S.Ct. at 2065
(explaining that defense counsel must have wide latitude in making
tactical decisions in representing criminal defendants).


     Even if defense counsel's performance was deficient, French
was not prejudiced by counsel's failure to object to the "surprise"
testimony. Defense counsel knew prior to trial that Poffenberger
was going to testify he had seen French using or carrying a gun
during the group's drug trafficking operations.      This testimony
alone would have been sufficient to support a conviction under 18
U.S.C. § 924(c). Bailey v. United States,       U.S.    , 116 S.Ct.
501, 509 (1995) (holding that the government must show the
defendant actively employed the firearm during and in relation to
the predicate crime to sustain a conviction under the "use" prong
of § 924(c)).       French's argument regarding Poffenberger's
conflicting testimony on the type of gun used is meritless, as a
conviction under 18 U.S.C. § 924(c) does not depend upon the type
of gun used in the drug activity.       The testimony of the two


                                    -3-
undisclosed witnesses regarding French's use of a gun was
cumulative to Poffenberger's testimony and French cannot establish
prejudice for failure of defense counsel to object thereto.


     French's claim that defense counsel was ineffective for
failing to inform him that if he testified the government could
cross-examine him regarding previously suppressed evidence is
meritless. Even if defense counsel's performance in this regard
was deficient, French cannot establish prejudice as he testified on
direct examination that he owned the guns in question.          The
introduction of these guns during cross examination simply
corroborated French's direct testimony. Furthermore, French does
not contend that had defense counsel so informed him he would have
foregone the opportunity to testify in his defense or that he would
have accepted any plea offer by the government.
                         III. Conclusion
     For the reasons set forth above, we affirm the district court.
     A true copy.


          Attest:


              CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                               -4-